Citation Nr: 0029973	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted by the veteran with which to reopen his claim.  He 
responded with a timely notice of disagreement, initiating 
this appeal.  

This appeal was originally presented to the Board in August 
1999, at which time the veteran's claim was reopened, based 
on the submission of new and material evidence, and remanded 
for adjudication by the RO on the merits.  


FINDINGS OF FACT

1.  The veteran sustained an injury to his low back during 
service.  

2.  The veteran was diagnosed with radiculopathy in 1997, and 
underwent a diskectomy.  

3.  Competent medical evidence indicates that the veteran's 
current radiculopathy of the low back, necessitating surgical 
intervention in 1997, results from an in-service injury to 
the low back.  


CONCLUSION OF LAW

Service connection is awarded for postoperative residuals of  
L5-S1 diskectomy.  38 U.S.C.A. §§ 1110, 5107(West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
without disability of the back at the time he entered active 
military service.  He first reported low back pain in 
September 1992, after loading an aircraft.  His pain was 
located in the middle of this low back, without radiation 
into the lower extremities.  He was diagnosed with muscular 
low back pain, and was given pain medication and bed rest.  
He returned for follow-up several days later, still reporting 
some pain in the low back, but generally doing better.  
Muscular back pain was again diagnosed.  Four days after his 
initial injury, he had full range of motion without 
discomfort, and his muscle strain was considered resolved.  
No disability of the low back was noted on the veteran's 
December 1993 service separation examination.  

The veteran first filed a claim for service connection for a 
back disability in January 1994.  A February 1994 VA 
orthopedic examination was afforded him, at which time he 
reported a history of a back strain during service.  Physical 
evaluation of the veteran's back revealed no postural or 
physical deformities, and no scoliosis.  He had forward 
flexion to 100?, backward extension to 30?, and lateral 
flexion to 45? bilaterally.  No evidence of muscular spasm or 
atrophy was observed.  The final assessment was of remote 
history of back strain, resolved.  

In a June 1994 rating decision, the RO denied service 
connection for a back disability.  The veteran did not file a 
timely notice of disagreement.  

A February 1997 VA x-ray examination of the lumbosacral spine 
revealed normal disc spaces, intact pedicles, and no evidence 
of mal-alignment or fracture.  The overall impression was of 
an unremarkable view of the lumbosacral spine.  The following 
month, a CT scan of the lumbar spine was afforded the 
veteran.  The final impression was of minimal diffuse disc 
bulges at L3-4 and L4-4.  Also, focal disc herniation was 
observed just above the L5-S1 junction.  

Also in March 1997, the veteran sought VA outpatient 
treatment for low back pain.  He reported a history of low 
back pain since an unspecified injury in November 1996.  The 
final assessment was of a back strain vs. herniated nucleus 
pulposus.  Additional development was recommended.  

The veteran was afforded surgery on his lumbosacral spine at 
a VA medical center in April 1997.  His pre-operative 
diagnosis was right S1 radiculopathy, and a L5-S1 diskectomy 
with L5 laminectomy was performed.  The surgery was performed 
without complications, and he was discharged that same month 
for outpatient follow-up.  

In March 1997, the veteran filed an application to reopen his 
previously denied claim for service connection for a back 
disability.  The RO denied this application in April 1997.  
Upon the receipt of additional evidence, the RO reconsidered 
this decision in August 1997, and continued the prior denial.  
The veteran responded with a September 1997 notice of 
disagreement.  A statement of the case was afforded him that 
same month.  The veteran filed a VA Form 9 in November 1997, 
perfecting his appeal.  

The veteran testified on his own behalf at a personal hearing 
in March 1998.  He reported first injuring his back in 1993, 
during service.  At the time, he was afforded bed rest and 
pain medication.  Since then, he has experienced recurrent 
pain of the low back region, with onset of the most recent 
pain episode in November 1996.  He eventually had low back 
surgery in 1997 to address this disability.  

The veteran was examined by Dr. D.M.W., a private physician, 
in March 1998.  He reported a history of low back pain with 
initial onset in 1992 during service.  Since that time, he 
has experienced chronic low back pain.  Physical evaluation 
revealed mild pain to palpation over the lumbosacral spine.  
The final assessment was of chronic low back pain, status 
post surgical diskectomy at L5-S1, resulting from initial 
injuries received in 1992.  

According to private medical records obtained by the VA, the 
veteran injured his back on the job in October 1998.  A 
lumbosacral strain was diagnosed, and he filed a claim for 
workers' compensation.  

A personal hearing before a member of the Board was afforded 
the veteran in June 1999.  He was accompanied by his father.  
He testified that he first injured his back during service 
while loading an aircraft.  He had low back pain for several 
days, and was prescribed bed rest after seeking treatment.  
He continued to have low back pain following service, and 
while he was afforded surgical correction by the VA in 1997, 
this operation did not eliminate his pain.  

The veteran's appeal was initially presented to the Board in 
August 1999, at which time the claim was reopened, based on 
the submission of new and material evidence.  Within the same 
decision, the veteran's claim was found to be well grounded, 
and his appeal was remanded for consideration on the merits 
by the agency of original jurisdiction.  

A new VA orthopedic examination was afforded the veteran in 
April 2000.  He gave a history of low back pain since 1993 
following an in-service accident.  Upon objective physical 
evaluation, the veteran's lumbosacral spine was not tender 
with palpation.  No muscle spasm or fasciculation of the 
lumbosacral muscles was observed.  Range of motion was within 
normal limits.  His gait was also normal, without evidence of 
limping.  The final impression  was of low back pain with 
"no evidence of any significant focal neuromuscular or 
functional deficits" at that time.  

The RO considered this medical evidence and continued the 
prior denial of service connection for a back disability.  
The veteran's claim was then returned to the Board.  


Analysis

The veteran seeks service connection for a disability of the 
back.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  As with all 
benefit claims, when an approximate balance exists between 
the positive and negative evidence regarding the matter at 
issue, the benefit of the doubt shall be granted the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As an initial matter, the veteran's claim for service 
connection for a back disability is well grounded, meaning it 
is plausible.  This finding of a well grounded claim was 
initially rendered by the Board in August 1999, and is 
incorporated by reference.  As such, the VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

For the reasons to be discussed below, service connection is 
warranted for the veteran's back disability, diagnosed as S1 
radiculopathy, status post diskectomy in April 1997.  

The veteran's service medical records confirm an in-service 
disability of the back; he reported low back pain in 
September 1992, after loading an aircraft, and muscular low 
back pain was diagnosed.  However, no X-rays were taken at 
that time.  He returned for follow-up several days later, 
still reporting some pain in the low back, but generally 
doing better.  Muscular back pain was again diagnosed.  Four 
days after his initial injury, he had full range of motion 
without discomfort, and his muscle strain was considered 
resolved.  Likewise, no disability of the low back was noted 
at the time of his service separation examination.  

The veteran was first examined by the VA in February 1994, at 
which time he reported no current disabilities of the spine.  
Physical examination was negative for any current back 
disability, and the final impression was of a remote history 
of back strain, resolved.  However, no X-rays were taken at 
that time.  

The VA afforded the veteran no X-rays or CT scans of the low 
back until early 1997, at which time focal disc herniation 
was observed just above the L5-S1 junction.  Radiculopathy at 
the S1 disc was diagnosed, and the veteran underwent a 
diskectomy in April 1997.  He has testified that prior to his 
operation, he had chronic recurrent pain of the low back, 
similar in location to his in-service low back pain.  He has 
also supplied a March 1998 medical opinion rendered by Dr. 
D.M.W., a competent medical doctor, in which his current low 
back pain, ultimately resulting in the 1997 surgery, was 
found to be "directly related" to the veteran's in-service 
injury of the low back.  According to the veteran's account, 
the private physician reviewed the service medical records 
prior to rendering this judgment.  

While the veteran's service separation examination and 
February 1994 VA medical examination both note no 
disabilities of the low back, neither X-rays nor CT scans 
were afforded the veteran in order to eliminate the 
possibility of an orthopedic disability not otherwise 
visible.  Such a disability was indeed confirmed by VA 
personnel in 1997, and a competent medical professional has 
attributed these injuries to service; in the absence of 
competent evidence to the contrary, the private physician's 
opinion must stand.  As the benefit of the doubt must be 
afforded the veteran whenever the evidence is in equipoise, 
service connection is warranted for radiculopathy at the S1 
disc, status post 1997 diskectomy.  


ORDER

Service connection is awarded for postoperative residuals of 
L5-S1 diskectomy.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

